 

FIRST AMENDMENT

TO

ADMINISTRATIVE SERVICES AGREEMENT

This First Amendment (“Amendment”), dated effective August 1, 2013 (the
“Effective Date”), to that certain Administrative Services Agreement (the
“Original Agreement” and as amended by this Amendment, the “Agreement”), dated
effective as of February 25, 2013, by and between Crimson Wine Group, Ltd., a
Delaware corporation (“Crimson”), and Leucadia National Corporation, a New York
corporation (“Leucadia”).  Crimson and Leucadia are hereinafter referred to as
the “Parties.”  

RECITALS

 

A.

Pursuant to the Original Agreement Leucadia agreed to provide certain
administrative services required by Crimson in connection with the ongoing
operations of Crimson’s business, including without limitation, assistance with
the preparation of certain financial statements, the provision of corporate
secretary services and the preparation of income tax returns.

 

B.

The Parties desire to amend the Original Agreement to reflect certain changes
and revisions in the scope of services provided and the amount of compensation
paid to Leucadia by Crimson for such services.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:

 

AMENDMENT

 

1.

Definitions.  Any capitalized terms not otherwise defined in this Amendment will
have the defined meaning set forth in the Original Agreement.

 

2.

Amendments.  The Original Agreement is hereby amended, effective as of the
Effective Date, as follows:

 

A.

Scope of Work.  Section 2 (Scope of Work) of the Original Agreement is hereby
amended and restated in its entirety as follows:

 

“2.     Scope of Work.  At the request of Crimson and under the direction of
Crimson, Leucadia shall provide or arrange for the provision of the following
administrative services required by the Crimson Group in connection with the
ongoing operation of its businesses:

 

(a)      Review and provide comments as may be, and to the extent reasonably
requested by Crimson to the Crimson prepared consolidated quarterly unaudited
financial statements for the 2013 calendar year meeting the requirements of Form
10-Q of the United States Securities and Exchange commission (the “SEC”);

 

(b)      Review and provide comments as may be, and to the extent reasonably
requested by Crimson to the Crimson prepared consolidated annual financial
statements for the 2013 calendar year meeting the requirements of Form 10-K of
the SEC; and

 

(c)      Prepare the 2013 annual income tax returns, financial statement
disclosures and assist with tax planning consistent with past practice, based on
information provided to Leucadia by Crimson, and as required by the Crimson
Group in connection with the ongoing operation of its businesses. Additionally,
assist Crimson with the transition of responsibility of the Crimson Group’s tax
work to Crimson and their new tax advisors. 





1

17476378

 

--------------------------------------------------------------------------------

 

 

 

Leucadia shall use commercially reasonable efforts to provide all personnel
necessary to carry out the services specified in this Agreement.  The number of
personnel providing services at any one time and the number of hours such
personnel devote to the specified services shall not be fixed and shall at all
times be determined by Leucadia in its sole judgment, but shall at all times be
adequate to properly and promptly perform and discharge the specified services.”

 

B.

Compensation. The monthly compensation paid to Leucadia for performance of the
services under the Agreement is hereby amended to be $4,500 per month, payable
on the first day of each month, beginning on the Effective Date. 

 

C.

Term and Termination.  The term of the Agreement shall continue until February
1, 2014 when it shall automatically terminate and expire.  The last monthly
payment due shall be due on February 1, 2014.  Notwithstanding such termination,
in all events, the provisions of Section 8 (Indemnification) shall survive the
termination of this Agreement, whether as a result of the passage of time or the
election of either party or otherwise.

 

3.

Effectiveness.  This Amendment shall become effective upon receipt by each of
Crimson and Leucadia of a counterpart signature page to this Amendment duly
executed by the other. 

 

4.

Effect of Amendment; Ratification.  Except as specifically amended hereby, the
Original Agreement is hereby ratified and confirmed in all respects, and all of
its provisions shall remain in full force and effect.  The indemnification
obligations of the Parties pursuant to Section 8 (Indemnification) of the
Agreement shall not be deemed to be reduced or released in any manner as a
result of this Amendment, whether with respect to the Original Agreement or this
Amendment.  After this Amendment becomes effective, all references in the
Original Agreement to “this Agreement” (or words of like import) shall be deemed
to be references to the Original Agreement as amended hereby.  This Amendment
shall not be deemed to expressly or impliedly waive, amend, or supplement any
provision of the Original Agreement other than as specifically set forth herein.

 

5.

Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

 

6.

Counterparts; Delivery.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

2

17476378

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the Effective Date.



 

 

 

 

 

 

“crimson”:

 

 

 

 

CRIMSON WINE GROUP, LTD.,

a Delaware corporation

 

 

 

By:

/s/ Patrick DeLong

 

Name:

Patrick DeLong

 

Title

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

 

“LEUCADIA”:

 

 

 

 

LEUCADIA NATIONAL CORPORATION,

a New York corporation

 

 

 

By:

/s/ Joseph A. Orlando

 

Name:

Joseph A. Orlando

 

Title:

Vice President and Chief Financial Officer

 

 

 



3

17476378

 

--------------------------------------------------------------------------------